Exhibit 10.1





AMENDMENT
TO
EMPLOYMENT AGREEMENT




This amendment (“Amendment”), dated as of February 22, 2016 (“Effective Date”),
shall amend the employment agreement dated as of September 18, 2014, by and
between Discovery Communications, LLC (“Company”) and Andrew Warren
("Executive") (the “Employment Agreement”).


WHEREAS, Executive and Company previously entered into the Employment Agreement,
which sets forth the terms and conditions of Executive’s employment with
Company;


WHEREAS, Executive and Company have agreed that Executive shall separate
employment with Company as of December 31, 2016 and desire to set forth the
terms of Executive’s transition and separation, and make certain other changes,
as described below.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment, the parties hereby agree to amend the Employment Agreement as
follows:


1.
Duties, Acceptance, and Location: The following sentence is added at the end of
Section I(A):



“Effective February 22, 2016, Company may change Executive’s duties and assign
him to transition responsibilities as Company deems necessary, including
changing Executive’s title to Senior Executive Vice President, Finance, instead
of Chief Financial Officer, provided that Executive continues to report to the
CEO.”


2.
Term of Employment: Section II is hereby amended to state in its entirety:



“Term of Employment: Executive’s term of employment under this Agreement began
on September 1, 2014 and shall end on December 31, 2016, unless terminated as
provided in Sections IV(A), (B), and (C) (“Term of Employment”). As of the
Effective Date, Executive shall not have the right to terminate the Term of
Employment by resignation for Good Reason with respect to a material reduction
in duties or responsibilities (as provided by Section IV(D)) and Company shall
not have the right to adjust the Separation Date to any date other than December
31, 2016, unless pursuant to Section IV(C) (termination for “Cause”). Executive
shall separate employment as of December 31, 2016, by mutual agreement of the
parties, under circumstances which shall be classified as a termination without
Cause for purposes of the Employment Agreement and under Company’s plans and
programs, and under which Executive shall be eligible for the Severance
Payment.”




EXECUTIVE:                            DATE:




/s/ Andrew Warren                            02/23/2016            
Andrew Warren


Discovery Communications, LLC                    DATE:


/s/ Adria Alpert Romm                        02/23/2016            


Name: Adria Alpert Romm            


Title:     Chief Human Resources and Global    
Diversity Officer            







Page 1 of 1